Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/07/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018167750 application as required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. Regarding the arguments with respect to the 35 U.S.C. § 103 rejections, the applicant argues that the newly amended claim 4 will teach a chair with a plurality of elements, including but not limited to a height adjustment means, a footrest, a seating surface, a backrest, a crural guide member, and an optical measurement device. From here, it is stated that Motoyama in view of Inoue and Kuromiya do not teach all of these elements (Motoyama does teach a chair, but without a backrest and crural guide member). While Examiner agrees with this assertion, Examiner disagrees that Huiban does not disclose the elements missing from Motoyama, Inoue, and Kuromiya. With respect to the backrest, examiner argues that, as the backrest is to be “adjusted to the user’s preferred seating habit,” said adjustment would cover a fore and aft movement of said backrest. With respect to the crural guide member, the footrest of Huiban is seen to broadly teach a crural guide member as the footrest will dictate where the heel of the user would go when used by the patient, thereby directing the leg and/or thighs of the user. It should be noted, however, that a physical interface to the crural portion of a user is not taught in Huiban as part 25 in figure 4 of the pending application teaches.
With respect to the argument against Seo, it is argued that the processing of Seo does not teach the correcting of a linear model as presented in the claims. Examiner disagrees.  As noted in the prior action, Seo does teach a controller in [0084] that influences a model as per [0088]. It is then argued that one of ordinary skill in the art would find that the controller of Seo, as it does influence a model in [0088] could be used to modify a linear model. It should be noted that Seo does not teach a generation of a linear model.


Claim Objections
Claim 1 is objected to because of the following informalities:  On line 1 of page 4 of the amended claimset dated 07/23/2021, it is claimed that the “user sits the chair.” This should be changed to “user sits in the chair.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (US Pub No.: 2018/0064357) in view of Inoue (US Pub No.: 2017/0258359) and Kuromiya (US Pub No.: 2015/0335461) and Seo (US Pub No.: 2019/0142681) and Huiban (US Pub No.: 2004/0195876).
Regarding claim 4, Motoyama discloses a walking movement measurement system, comprising: a plurality of inertial measurement sensors, for measuring a movement of the user, each inertial measurement sensor being configured to measure a three-axis acceleration and a three-axis angular velocity (an acceleration and velocity sensor is disclosed in [0090]. These sensors are disclosed as being a 9 axis sensor, but it is understood that this means that the sensor unit comprises of three three-axis sensors which include an acceleration sensor, angular velocity sensor, and a geomagnetic sensor); 
a walking assistance device including a pelvic frame configured to be worn by a pelvic part of the user (part 102 in figure 4 is seen to be about the pelvis of a user.  As such, it stands to reason that a frame to allow an attachment of part 102 to the user is present), a leg frame configured to be worn by a leg part of the user (part 112 in figure 4), and a power unit for driving the leg frame relative to the pelvic frame so as to assist a walking movement of the user (the motion assist device is disclosed to be battery powered in [0040]. As such, Motoyama does provide for a power unit); 
and a measurement device configured to measure movements of the torso, the femoral part and the crural part of the user according to outputs of the inertial measurement sensors (part 121 in figure 2 is a measurement processing device that  would take data from the posture measurement unit and myoelectric potential measurement as per figure 2. These movements are of the torso, femoral, and crural part of the user as these devices would measure torso and leg movement).
a chair including a seat (a seat is shown in figure 4) configured to be adjustable in height (as testing seats of different heights is disclosed in [0037], it is assumed that the seat would have an adjustable height) so that the femoral part of the user extends along the seating surface (shown in figure 4).
However, Motoyama does not disclose that the plurality of inertial measurement sensors are attached to a torso, a femoral part and a crural part of a user, respectively or when the walking assistance device is assisting the walking movement of the user.  Instead, Inoue further teaches a movement assist device with sensors at the torso via a torso angle sensor (in [0036]) as well as disclosing myoelectric potential sensors for the lower limbs. As the femoral part and crural part of the user are both parts of the lower limbs, it would be obvious to place the sensors of Inoue at the femoral and crural parts of the user’s legs.  Additionally, as per Inoue describing a walking assistance in [0004]-[0005] therein, which implies that the assist device of Inoue would also assist in a walking of a user.  It would be obvious to one of ordinary skill in the art at the time of the invention to make the above described modification as the addition of a walking assistance of Inoue into Motoyama would allow Motoyama to further assist a motion after a user stands up and the sensors disclosed in [0036] of Inoue would allow for a more robust control of Motoyama. 
From here, Motoyama in view of Inoue does not teach that the measurement device being configured to calibrate the inertial measurement sensors by using, as reference values, the outputs of the inertial measurement sensors when the user sits in the chair in a standard posture in which the torso and the crural part of the user are substantially parallel to each other, and the femoral part is substantially orthogonal to the torso and the crural part or means to correct a slope of a linear model of an output of each inertial measurement sensor according to the movement of the user detected by the optical motion capturing unit.  Instead, Kuromiya would teach a calibration of the standing assist device by sensing an angle when the user is standing up straight and using that reference angle as a means to calibrate the sensors (as per [0072]-[0076]). When a user is standing up straight, the torso and the crural part of a user would be parallel. This calibration is assumed to also be when the femoral part is orthogonal to the torso as per [0077], in which it is stated that the tilt angle would change depending on the position of the user’s back when in a sitting position. From here, it is then argued that this sensed data from Huiban (below) can then be incorporated into the processor of Motoyama to teach a correcting of a slope of a linear model of an output of each inertial measurement sensor according to the movement of the user detected by the optical motion capturing unit as the sensor of Huiban would allow for an additional means to detect a posture of a user that the processor of [0039] of Motoyama which would then allow for an additional means to verify the sensed posture).  
Additionally, Motoyama in view of Kuromiya does not teach a correcting of a slope of a linear model of an output of each inertial measurement sensor according to the movement of the user detected by the optical motion capturing unit. Instead, Seo does teach that the measurement device being configured to detect the movement of the user by using an optical motion capturing unit (an optical sensor like a camera for inertia sensing is disclosed in [0084]). It is then argued that this sensed data can then be incorporated into the processor of Motoyama to teach a correcting of a slope of a linear model of an output of each inertial measurement sensor according to the movement of the user detected by the optical motion capturing unit as the sensor of Seo would allow for an additional means to detect a posture of a user that the processor of [0039] of Motoyama which would then allow for an additional means to verify the sensed posture.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to make the above described modification as incorporating an additional optical sensor as the one presented in Seo in [0084] would allow for a more robust sensing of a user and would allow for an additional means to evaluate the posture of a user. It is then argued that the controller of Seo, as it does influence a model in [0088], could be used to modify a linear model. 
From here, Motoyama in view of Inoue and Kuromiya do not teach a chair including a seat configured to be adjustable in height as measured from a footrest surface to a seating surface of the seat so that the femoral part of the user extends along the seating surface, a backrest configured to be movable in a fore and aft direction relative to the seat so that a back of a knee of the user adjoins a front edge of the seating surface and a back of the user extends along a backrest surface of the backrest, and a crural guide member configured to guide the crural part of the user so that a heel of the user is positioned directly under the front edge of the seating surface; and an optical motion capturing unit configured to detect the movement of the user to whom the inertial measurement sensors are attached; 
From here, Huiban would teach a chair including a seat to be adjustable in height (as per [0004]) as measured from a footrest surface (part 303 in figure 3) to a seating surface of the seat (part 307 in figure 3, the height of the seat is adjustable in [0004], which means that the height of the chair with respect to the footrest is also adjustable) 
so that the femoral part of the user extends along the seating surface (if the user is sitting in the seat of figure 3, the femoral part of the users leg will extend along part 307), a backrest configured to be movable in a fore and aft direction relative to the seat (a backrest 306 is shown in figure 3. This backrest is disclosed as being adjustable in [0004] in that it can be adjusted to the user’s preferred seating habit) so that a back of a knee of the user adjoins a front edge of the seating surface (should a user sit in the seat of figure 4 of Huiban, the back of their knee would adjoin the front edge of part 307)
and a back of the user extends along a backrest surface of the backrest (a backrest 306 is shown in figure 3. As per the definition of a backrest, the back of a user would extend along said backrest), and a crural guide member configured to guide the crural part of the user so that a heel of the user is positioned directly under the front edge of the seating surface (this would be done via the footrest support 312, which is defined in [0065]. This support would position the footrest part 313 which would then determine the location of the heel of the user); and an optical motion capturing unit configured to detect the movement of the user to whom the inertial measurement sensors are attached (figure 3 part 310 is a camera that would sense positions and/or movement of the user in the chair as per [0065]) and detect the movement of the user by using the optical motion capturing unit (part 310 will detect movement and positions of a limb as per [0065].
It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the chair of Huiban into the combination of Motoyama, and Inoue, as the chair of Huiban would provide additional evaluation means in its acceleration and pressure sensors of [0012] and camera of [0013] would allow for an evaluation of “any limb placed anywhere in the seating device” as per [0013].  The device of Huiban would allow for a more robust posture sensing of a user while they are seated.
Regarding claim 6, Motoyama in view of Inoue, Kuromiya and Huiban would teach the walking movement measurement system according to claim 4, wherein Motoyama would teach that the walking assistance device is provided with a control unit for controlling a drive force of the power unit, and the control unit is positioned on a back side of the user (the control unit would be at part 102 in figure 4). From here, it is seen that Kuromiya would teach the inertial measurement sensor attached to the torso of the user is positioned on a front side of the torso of the user (this sensor is the posture estimation sensor PS in [0037] that is on the torso as per figure 2).
Regarding claim 7, Motoyama in view of Inoue Kuromiya and Huiban would teach the walking movement measurement system according to claim 4, with Motoyama further comprising and an input operation unit for accepting an operation to cause the measurement device to start a calibration process of the inertial measurement sensors (an input unit therefor is disclosed in [0014]. This would start the measurement done via a plurality of sensors in [0012]-[0013] which then can be used for the calibration means disclosed in Kuromiya). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the chair of Huiban into the combination of Motoyama, Inoue, and Kuromiya as the chair of Huiban would provide additional evaluation means in its acceleration and pressure sensors of [0012] and camera of [0013] would allow for an evaluation of “any limb placed anywhere in the seating device” as per [0013].  The device of Huiban would allow for a more robust posture sensing of a user while they are seated.
Regarding claim 8, Motoyama in view of Inoue Kuromiya and Huiban would not teach a backrest with a marking and an opening for a motion assist device.  However, Huiban would teach the backrest of the chair is provided with a receiving opening configured to receive a part of the pelvic frame of the walking assistance device (Huiban does disclose a backrest with a space between the backrest 306 and the seat 307 in figure 3). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the chair of Huiban into the combination of Motoyama, Inoue, and Kuromiya as the chair of Huiban would provide additional evaluation means in its acceleration and pressure sensors of [0012] and camera of [0013] would allow for an evaluation of “any limb placed anywhere in the seating device” as per [0013].  The device of Huiban would allow for a more robust posture sensing of a user while they are seated.
With respect to claim 8 claiming a chair-side marking provided on a part of the backrest surrounding the receiving opening, and the pelvic frame of the walking assistance device is provided with a device-side marking laterally corresponding to the chair-side marking, it is argued that incorporating a marking into the chair of Huiban and a marking on the device of Motoyama would be obvious to one or ordinary skill in the art at the time of filing as incorporating a marking on the chair and assist device of Huiban and Motoyama as incorporating a marking is seen to be a change in design choice.  As the functions of Huiban and Motoyama would not be changed due to the presence of a marking, incorporating said marking would yield predictable results in the combination of Huiban and Motoyama in view of Inoue and Kuromiya.
Regarding claim 9, Motoyama in view of Inoue Kuromiya and Huiban would not teach a pressure sensor in the seat to be used with a motion assist device.  Instead, Huiban would teach that the seat is provided with a pressure sensor (a pressure sensor is disclosed in the abstract with sensors being disclosed in the seat as per [0013]) for detecting a pressure applied to the seating surface (the sensor of [0013] would sense a pressure applied to the seating surface), the measurement device that is provided with a lateral center determining unit configured to determine if a lateral gravitational center of the user is located in a laterally central region of the seat according to an output from the pressure sensor obtained when the user sits on the seat with the standard posture (it is argued that the data sensed by the pressure sensor of Huiban can be used to determine a lateral gravitation sensor in a laterally central region of the seat when coupled with the processing system of Motoyama, namely the sitting motion detection unit 105. As the lateral gravitational center is a parameter indicative of a sitting motion, and as the sitting motion detection unit 105 would detect a sitting motion as per [0083], it would be obvious to one of skill in the art at the time of filing that the processing means of Motoyama can be used to determine a lateral gravitation of a seated user when sensed by a pressure sensor like the one in Huiban). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the chair of Huiban into the combination of Motoyama, Inoue, and Kuromiya as the chair of Huiban would provide additional evaluation means in its acceleration and pressure sensors of [0012] and camera of [0013] would allow for an evaluation of “any limb placed anywhere in the seating device” as per [0013].  The device of Huiban would allow for a more robust posture sensing of a user while they are seated.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over in Motoyama (US Pub No.: 2018/0064357) in view of Inoue (US Pub No.: 2017/0258359) and Kuromiya (US Pub No.: 2015/0335461) and Huiban (US Pub No.: 2004/0195876) further view of Kato (US Pub No.: 2018/0064599).
Regarding claim 10, Motoyama in view of Inoue and Kuromiya further in view of Huiban do- not teach a notification unit.  However, Jang does disclose notification unit for notifying an acceptable result when the lateral center determining unit has determined that the lateral gravitational center of the user is located in the laterally central region of the seat ([00235] of Kato discloses a notification system in [0062]-[0063].  While this notification system is disclosed to prompt the user to bend their knees, as per [0180], it stands to reason that the system can output a notification regarding the lateral gravitational center to the user). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the above described modification as incorporating a notification system would provide a way for a user of the device above to change their posture to then generate a result that is acceptable. A notification system would act as a feedback mechanism to a user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selner (US Pub No.: 2011/0052005), Herr (US Pub No.: 2010/0113980) and Sankai (US Pub No.: 2008/0234608).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774